EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David S. Sarisky on 05 March 2021, wherein amendments to the claims were discussed to clarify the intended invention.

The application has been amended as follows:

Claim 9, line 2 has been amended to add the term - - the - - before the term “adjusting”.

Claim 10, line 2 has been amended to add the term - - the - - before the term “adjusting”.

Claim 11, line 2 has been amended to add the term - - the - - before the term “adjusting”.

Claim 12, line 2 has been amended to add the term - - the - - before the term “adjusting”.

Claim 14, line 2 has been amended to add the term - - the - - before the term “adjusting”.

Claim 15, line 2 has been amended to add the term - - the - - before the term “adjusting”.

Claim 16, line 8 has been amended to replace the term “event” with the term - - events - -.



Claim 21, line 8 has been amended to add the term - - the - - before the term “occurrences”.

Claim 21, line 9 has been amended to add the term - - the - - before the term “occurrences”.

Claim 22, line 7 has been amended to add the term - - the - - before the term “occurrences”.

Claim 22, line 8 has been amended to add the term - - the - - before the term “occurrences”.

Claim 22, line 9 has been amended to add the term - - the - - before the term “occurrences”.

Claim 23, line 7 has been amended to add the term - - the - - before the term “occurrences”.

Claim 23, line 8 has been amended to add the term - - the - - before the term “occurrences”.

Claim 23, line 9 has been amended to add the term - - the - - before the term “occurrences”.

Claim 29, line 8 has been amended to replace the term “event” with the term - - events - -.

Claim 33, line 6 has been amended to add the term - - the - - before the term “occurrences”.

Claim 33, line 7 has been amended to add the term - - the - - before the term “occurrences”.



Claim 34, line 6 has been amended to add the term - - the - - before the term “occurrences”.

Claim 34, line 7 has been amended to add the term - - the - - before the term “occurrences”.

Claim 34, line 8 has been amended to add the term - - the - - before the term “occurrences”.

Claim 35, line 6 has been amended to add the term - - the - - before the term “occurrences”.

Claim 35, line 7 has been amended to add the term - - the - - before the term “occurrences”.

Claim 35, line 8 has been amended to add the term - - the - - before the term “occurrences”.

The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of the previously indicated allowable subject matter into the independent claims, along with the claim amendments discussed above, have placed the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791